DETAILED ACTION

Applicant amended claims 1 and 11 in the amendment dated 9/24/2021.
Claims 1, 3-5, 7-11, 13-15, 17-20, and 31-34 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.

A.  Applicants argue the prior does not teach wherein the first application is a content display service. 
However, the examiner respectfully disagrees. The examiner maps the IPTV service (Paragraph 18 of Udani) as the first application service.  IPTV is well known in the art, and provides television programming (content) to be displayed on a user device.  Furthermore, the game application of Lin (Paragraph 7) can also represent a content display service, as a game itself is content that is being displayed on a user device.  Therefore, applicant’s arguments are not persuasive.

B. Applicant argues there is no motivation to combine prior arts Challa and Lin with the system of Udani.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Udani discloses a system of bandwidth management, both Challa and Lin discloses techniques to manage bandwidth for various applications (Paragraph 10, Challa, and Paragraph 5 of Lin). The techniques employed by both prior arts may be used to manage bandwidth for a variety/various applications, therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-5, 7-11, 13-15, 17-20, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Udani (US 2011/0239259 A1) in view of Challa (US 2016/0203022 A1) and further in view of Lin (US 2019/0109767 A1).

With regards to Claim 1, Udani teaches a method of maintaining performance of an application, the method comprising: for a network having a bandwidth capacity (i.e., Paragraphs 41-45; bandwidth capacity); and one or more devices running a first application (i.e., Paragraphs 18, 25, 28, 67-68; For example IPTV represents the first application) 
and one or more second applications (i.e., Paragraphs 59-65; VOD service represents second application; See also Paragraphs 18, 25, 48, 58, 69); and if the available bandwidth is less than a predetermined bandwidth of the first application (i.e., Paragraphs 50-52) and wherein the first application is a content display service (i.e., IPTV, Paragraph 18; IPTV delivers television programming (content) for display on a user device).
However, Udani does not explicitly disclose monitoring the one or more second applications to determine an available bandwidth of the bandwidth capacity that is not used by either the first application or the one or more second applications.  Challa does teach monitoring the one or more second applications to determine an available bandwidth of the bandwidth capacity that is not used by either the first application or the one or more second applications (i.e., bandwidth monitoring is implemented within a hypervisor …, Paragraphs 101-102; As determined in block 508, a physical function allocated but unused bandwidth value (also referred to herein as pf_allocated_unused_bandwidth_pool) represents bandwidth that is allocated but unused (e.g., where a corresponding virtual machine and hence all of its virtual functions are in an inactive state) for a given physical function, Paragraph 102; Paragraphs 44, 49-50) in order to dynamically allocated bandwidth (Paragraph 10). Therefore based on Udani in view of Challa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Challa with the system of Udani in order to in order to dynamically allocated bandwidth.
Udani and Challa do not explicitly disclose if the available bandwidth is less than a predetermined bandwidth of the first application transmitting an instruction to the one or more devices, the instruction being an instruction to reduce a bandwidth used by the one or more second applications by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth, wherein the one or more devices reduce the bandwidth used by the one or more second applications in response to the instruction.  Lin does teach and if the available bandwidth is less than a predetermined bandwidth of the first application transmitting an instruction to the one or more devices; the instruction being an instruction to reduce a bandwidth used by the one or more second applications by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth, wherein the one or more devices reduce the bandwidth used by the one or more second applications in response to the instruction (i.e.,  In addition, in at least one alternative embodiment, if the first application runs in background and there is another application accessing the network in background, network access of the background application may be suspended to release a larger network bandwidth for the second application to use , Paragraph 61; here the second application of Lin acts as the first application of the claimed invention, and the background application of Lin acts as the first application of the claimed invention; See also Paragraphs 62-63, 73, 115; , 122;) in order to provide network bandwidth management (Paragraph 5). Therefore based on Udani in view of Challa, and further in view of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lin with the system of Udani and Challa in order to provide network bandwidth management.


With regards to Claim 3, Udani teaches wherein the instruction comprises a request to close at least one or more of the second applications (i.e., Paragraphs 50, 55, Figures 6-7; Policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than the local maximum BW 560 (act 630). If so (act 630 – yes), policy control logic 420 may reject the request; thus closing the second application/streaming opening request).

With regards to Claim 4, Udani teaches wherein the instruction comprises a request to close an application of the one or more second applications based on an application activity history of the application (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS. 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently being used to allow policy control logic 420 and/or NPM 230 to re-allocate the bandwidth associated with stream S3 to other devices).

With regards to Claim 5, Udani teaches wherein the instruction comprises a request to close a largest bandwidth consumer of the one or more second applications (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS. 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently being used to allow policy control logic 420 and/or NPM 230 to re-allocate the bandwidth associated with stream S3 to other devices)


With regards to Claim 7, Udani teaches wherein the instruction comprises a request to pause an operation of the one or more second applications (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (pauses the second application/streaming opening request), Fig. 6-7).

With regards to Claim 8, Udani teaches wherein the instruction comprises a request to throttle an operation of the one or more second applications (i.e., Paragraphs 55, 63; NPM 230 and forward a message to STB 120-1 indicating that the available bandwidth is inadequate to fulfill the request at this time. Alternatively, HPM 400 may provide the user at STB 120-1 with the option of receiving the video at a lower resolution level (e.g., a non-HD version) that would fit within the available bandwidth/resource capability).

With regards to Claim 9, Udani teaches wherein the instruction comprises a command to close at least one of the one or more second applications  (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (closes the second application/streaming opening request), Fig. 6-7).

With regards to Claim 10, Udani teaches wherein the available bandwidth of the bandwidth capacity that is not used by either the one or more second applications or an operating system process (i.e., Shareable BW 540 (shown between the dotted lines) may represent the bandwidth that is shareable between network traffic, local traffic (e.g., STB-STB traffic) and/or Internet traffic. Bandwidth monitoring logic 430 may adjust the available shareable BW 430), Paragraphs 44; Abstract); and the transmitting further comprises, if the available bandwidth is less than the predetermined bandwidth, transmitting an instruction to pause the operating system process (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (closes the second application/streaming opening request), Fig. 6-7).

The limitations of Claim 11 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.

With regards to Claim 31, Udani teaches wherein the instruction comprises an option to permit reduction of bandwidth, and wherein the bandwidth used by the one or more second applications is reduced in response to receiving a selection of the option (i.e., Alternatively, HPM 400 may provide the user at STB 120-1 with the option of receiving the video at a lower resolution level (e.g., a non-HD version) that would fit within the available bandwidth/resource capability, Paragraph 55)

With regards to Claim 32, Udani teaches wherein the instruction comprises a command, and wherein the bandwidth used by the one or more second applications is automatically reduced in response to the command (i.e., Paragraph 53, bandwidth allocation is done without user intervention thus automatically).

 The limitations of Claim 33 are rejected in the analysis of Claim 31 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 32 above, and the claim is rejected on that basis.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        November 19, 2021